M’Giuk, C. J,,
delivered the opinion of the Court.
Anderson was summoned as garnishee; he failed to appear and answer, and judgment was entered against him; to reverse which, the cause is brought here. The *16matter assigned for error is, that the attachment was not so served that the garnishee was bound to appear. I am of opinion that this error is well assigned. The act says that the. manner of attaching the lands, tenements, goods, chattels, moneys, credits and effects of the defendant, shall he by the officer’s going to the place where, or to the person in whose hands or possession the same may be, or to the person who is supposed to be indebted to the defendant, and then and there, in the presence of one or more creditable person or persons, declaring that he attaches the same ; in this (16) case, the Sheriff returns, that he levied the same on some mules, &c., without saying on whose mules the levy was made; to make a levy on mules generally, is not a good levy; nor does ibsay in whose hands they were ; the Sheriff then summoned the garnishee, without levying any attachment on any thing in his hands; this, return and levy are clearly bad,, T,he judgment as to the garnishee, is reversed, with. co$ts.,